In concurring in the opinion of the Chief Justice, I do not understand it is held to be the duty of a railroad company to stop its train because the engineer sees a man sitting on a crosstie in front of the train, even at a place where the public are accustomed to travel with the knowledge and implied consent of the railroad company. Ordinarily, the engineer may well assume that such person is in possession of his senses, and will get out of the way of the train. But in this case there was some evidence that the deceased was sitting bent over with his face in his hands, in an attitude indicative of a helpless physical condition, and that by proper watchfulness the engineer would have observed the significant posture and been put on notice of the helplessness of the man he was approaching in time to stop the train. Whether this helpless condition of the deceased was due to drunkenness, which would warrant a finding of contributory negligence, or to a sudden attack of illness, was, under the evidence, a question of fact for the jury. *Page 195